Winkler, J.
The motion in arrest of judgment was= properly overruled. The several parties charged with the= *604commission of the offense are all charged as principal -offenders in the crime, and not as principals and accessories.
All persons are principals who are guilty of acting in the ■commission of an offense. Where an offense is actually •committed by one or more persons, but others are present, and, knowing the unlawful intent, aid by acts, or encourage by words or gestures, those actually engaged in the commission of the unlawful act, or who, not being actually present, keep watch, so as to prevent the interruption of those engaged in committing the offense, such persons so ¡aiding, encouraging, or keeping watch, are principal •offenders, and may be prosecuted and convicted as such. Pasc. Dig., Arts. 1809, 1810.
It is only necessary to charge all such as having committed the crime alleged, and not necessary to allege a •conspiracy to do the act.
With regard to the motion for new trial, in view of the fact that so many witnesses are arrayed against the principal witness for the state—particularly as to Ms condition at the time of the alleged commission of the offense, and Ms ¡statements made to others concerning it—we cannot tell what would have been the effect of the additional testimony -contained in the affidavit of Lydia Jones, presented in connection with the motion for new trial, and the defendant’s •affidavit that her testimony is newly discovered.
Motions for new trial on this ground are governed by the •same rules in criminal prosecutions as are prescribed in civil suits. Pasc. Dig., Art. 3137, par. 6.
The motion and affidavits accompanying it appear to •comply substantially with the rules which govern in such cases. It is made to appear that a material part of the newly-discovered evidence was unknown to the accused at "the time of the trial, and, if the reasons given are true, it is not likely that any diligence on the part of the accused *605could have discovered it; and whilst it may seem strange-that the state of feeling said to have existed prior to the-trial should have so suddenly changed, yet the facts are-sworn to exist, and the affidavits are not contradicted. A., part of the evidence the affidavits state this witness would, produce is not cumulative or contradictory, and appears, upon its face to be of such importance as to be likely to-influence a different verdict. It so appears from the record before us, and we can look to nothing else. Under all the-circumstances, we are of opinion the defendant’s motion for-new trial should have been granted, and for this purpose: the judgment is reversed and the cause remanded.

Reversed and remanded.